There was personal service. Alimony was claimed. No order of alimony was made. One of the children for whom support was provided is now married. The boy is 17 and earning good compensation. He is emancipated and is paying his mother a weekly sum. Reasonable grounds in the way of changed circumstances warrant a termination of the order of support and it is hereby so ordered.
   The suggestion that alimony be now awarded to the wife seems to be adversely answered by the statute itself (Gen. Stat. [1930] § 5182) wherein it is provided that "any order .... may, at any time thereafter, be set aside or altered. Akin to the decision in